Citation Nr: 0503688	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-34 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran, who had active service from May 1972 to 
December 1973, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's psychiatric disorder clearly and 
unmistakably existed prior to service.

3.  The veteran's preexisting psychiatric disorder is not 
shown by clear and unmistakable evidence to have increased in 
severity beyond the natural progression of the disorder in 
service.  

CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service nor may a psychosis be presumed 
to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The 


VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist the claimant in obtaining that evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the July 
2002 rating decision as well as the September 2003 Statement 
of the Case and the June 2004 Supplemental Statement of the 
Case issued in connection with the veteran's claim for 
service connection for an acquired psychiatric disorder have 
notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, the RO sent letters in May and July 
2001 to the veteran that specifically informed him of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  In addition, the 
veteran was afforded a VA examination in June 2002 in 
connection with his claim for service connection, and he was 
provided the opportunity to testify at a December 2004 
hearing before the Board.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Therefore, the Board finds that disposition of the 
appellant's claim for service connection for an acquired 
psychiatric disorder is appropriate.


Background and Evidence

Service records show the veteran had active service from May 
1972 to December 1973.

Service medical records indicate that the veteran was 
provided an enlistment examination in May 1972 during which a 
clinical evaluation did not find any psychiatric 
abnormalities.  The veteran also denied having a medical 
history of depression, excessive worry, or nervous trouble of 
any sort.  

The veteran was later taken to the emergency room in December 
1972 after having had lost his temper during an argument in 
which he pulled a knife on a fellow Marine.  He had been 
taken there by his officer who also recalled several 
instances in which the veteran had difficulty with losing his 
temper since his arrival in Guantanamo Bay.  His admission 
diagnosis was listed as a dissociative reaction, and his 
final diagnosis was an explosive personality.  Following 
treatment, he was discharged to return to full duty; however, 
he was readmitted to the hospital the next day after he 
became severely agitated and disturbed upon being ordered 
confined on the basis of assault charges.  While in the 
hospital, the veteran struck another patient.  

The veteran was subsequently air-evacuated to the 
Neuropsychiatric Service at Great Lakes Naval Hospital at 
which time it was noted that he had joined the Marine Corps 
under pressure from the courts.  He had been in trouble 
throughout his teenage years and had been convicted of 
strong-arm robbery twice and armed robbery once.  He had been 
in a correctional boys school twice, a reformatory twice, and 
psychiatric hospitals twice.  The psychiatric 
hospitalizations were precipitated by people being unable to 
manage him, but he had never been psychotic.  He was 
suspended from all Milwaukee public schools in the eleventh 
grade because of chronic behavior problems and subsequently 
joined the Marine Corps.  The veteran had difficulty 
throughout his period of service, as he lost his temper 
frequently and often fought.  The treating physician stated 
that the veteran had longstanding personality problems that 
impaired his usefulness in the service and recommended 
administrative separation due to unsuitability.

In January 1973, the veteran was admitted to Milwaukee County 
General Hospital in police custody after suffering 
lacerations of his hands and arms and allegedly being under 
the influence of a drug.  He had a court hearing the 
following day, and when it was determined that he was in the 
military, he was subsequently transferred to the 
Neuropsychiatric Service at Great Lakes Naval hospital for 
the second time.  His presenting diagnosis was listed as an 
acute depressive reaction, and his final diagnosis included 
an explosive personality.  He was discharged to await 
administrative separation. 

A Medical Board reviewed the veteran's history as described 
above and concurred in the diagnosis of an explosive 
personality disorder.  The veteran was informed of the 
findings and recommendation of the Board, but indicated that 
he did not desire to submit a statement in rebuttal.

Private medical records dated from March 1989 to March 1999 
and from May 1995 to February 1999 document the veteran's 
treatment for various disorders, including schizophrenia and 
an antisocial personality disorder.

Private medical records dated from April 1999 to November 
1999 noted that the veteran had a history of schizophrenia 
and cocaine abuse.

VA outpatient records dated from April 2001 to June 2001 
document the veteran's complaints and treatment for various 
disorders, including paranoid schizophrenia.

The Director of the Milwaukee Vet Center submitted a letter 
on behalf of the veteran in August 2001 in which he indicted 
that the veteran had sought treatment at the center since 
March 2001.  The director acknowledged that the veteran had 
some obvious problems as a child, but further noted that 
problems were also prevalent during his military service, as 
he was diagnosed with an explosive personality and with an 
acute depressive reaction and was discharged under honorable 
conditions indicating that he had a personality disorder.  
The examiner stated that it was quite obvious that the 
veteran had psychological problems in service and continued 
to exhibit problems of a psychological nature today.

The veteran's oldest sister submitted a statement in 
September 2001 in which she recalled one of his visits home 
during his military service.  During his visit, the veteran 
had chased his brother trying to snatch his heart out and had 
to be restrained.  On another occasion, he had cut himself 
and told his sister that Zorro had cut his hands.  He had 
also told her that he heard voices.  She further stated that 
the veteran had not been the same since he returned home from 
serving in Cuba with the Marines.

In a September 2001 statement, the veteran indicated that his 
orders were changed following his completion of boot camp and 
that he was sent to Guantanamo Bay instead of Vietnam.  He 
felt disappointment, as he had been trained for war.  The 
veteran began hearing voices shortly after arriving in 
Guantanamo Bay, which became strong, and he had difficulty 
dealing with them.  On one occasion, he tried to kill some 
Marines with his knife and gun, and he was restrained and 
hospitalized.  He was then flown back to the United States 
where he was provided additional treatment at the Great Lakes 
United States Naval Base hospital.  The veteran also recalled 
a few instances during his military service for which he was 
put in lockup.  

VA medical records dated from September 2001 to December 2001 
document the veteran's treatment for various disorders, 
including schizophrenia and a schizoaffective disorder.  

The veteran was afforded a VA examination in June 2002 during 
which he reported having difficulty with a mental condition 
and nervousness since his teenage years and indicated that he 
was first hospitalized at age 15 or 16.  Following a review 
of the veteran's history and a mental status examination, the 
examiner diagnosed the veteran as having a schizoaffective 
disorder.  He did acknowledge that other diagnoses might be 
considered, including paranoid schizophrenia, but further 
commented that the veteran's illnesses were generally marked 
by severe depression more commonly seen with a 
schizoaffective disorder.  He also noted that the veteran had 
been diagnosed with an explosive personality disorder while 
in the service, but stated that such a diagnosis was doubted.  
The examiner commented that it was rather likely that the 
veteran's difficulties were related to attempts as self-
treatment with his drug and alcohol use and the incipient 
psychotic thought disorder that likely began in his teens and 
was the cause for his initial and subsequent psychiatric 
hospital admissions.  The examiner opined that that the 
veteran's mental condition was not aggravated beyond the 
normal progression and that it was likely that his behavior 
and actions would have been similar in whatever setting he 
happened to be in at that time of his life.  The examiner 
believed that the military may have actually lent the veteran 
some structure during a difficult time.  

In his November 2003 VA Form 9, the veteran stated that he 
was found to be in sound condition at his entrance 
examination and that his psychiatric problems manifested 
during boot camp.  He also claimed that he had not been 
properly diagnosed in service.

In his December 2004 hearing testimony before the Board, the 
veteran indicated that he had legal problems when he was 11 
or 12 years old and that he was sent to a boarding school as 
well as to a reformatory type school.  He stated that he was 
an okay student until high school and also indicated that he 
had been convicted of strong-armed robbery.  The veteran 
testified that he first began having psychiatric problems 
during boot camp, which continued when he went to Guantanamo 
Bay, Cuba where he was hospitalized and first prescribed 
medication.  He was subsequently transferred to Great Lakes 
psychiatric ward.  The veteran's representative contended 
that he did not have a preexisting psychiatric disorder and 
that he first developed such a disorder when he was informed 
that he was not being sent to Vietnam.


Law and Analysis

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder.  More 
specifically, he claims that his current schizoaffective 
disorder is related to his psychiatric disorder that 
manifested during his military service.

Applicable law provides that service-connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  Service 
connection may also be granted for certain chronic diseases, 
such as psychoses, when such diseases are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).  In order to prove service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Personality disorders and are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  Service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole establishes that 
the conditions in question were incurred or aggravated during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect; however, disability resulting 
from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; 38 C.F.R. § 4.127.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened. Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
Reasonable doubt is one that exists because of an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for an 
acquired psychiatric disorder.  Although the veteran clearly 
has a current diagnosis of a schizoaffective disorder, the 
Board finds that the medical evidence in this case does not 
support the assertion that the veteran's current psychiatric 
disorder is related to the his period of service.  In this 
case, the presumption of soundness applies because the 
veteran's physical examination at the time he enlisted in the 
service made no reference to a psychiatric disorder.  
However, as an initial matter, the Board finds that the 
veteran had a preexisting psychiatric disorder prior to 
entering service.  In this regard, the veteran's service 
medical records note that he had been hospitalized for six 
weeks for evaluation of his violent temper at a state 
hospital prior to his entry into service and that he had been 
in trouble throughout his teenage years.  He had been 
convicted of strong-arm robbery twice and armed robbery once, 
and had been placed in a correctional boys school twice, a 
reformatory twice, and psychiatric hospitals twice.  He was 
suspended from all Milwaukee public schools in the eleventh 
grade because of chronic behavior problems and subsequently 
joined the Marine Corps under pressure from the courts.  In 
fact, a treating physician in service stated that the veteran 
had longstanding personality problems.  

The Board further notes that the Director of the Milwaukee 
Vet Center submitted a letter on behalf of the veteran in 
August 2001 in which he acknowledged that the veteran had 
some obvious problems as a child.  Further, his statement 
that the veteran obviously had psychological problems in 
service and psychological problems at present, neither 
establishes that the veteran's current psychiatric disorder 
actually arose in service nor does it contradict the June 
2002 VA examiner's opinions and other evidence that indicates 
that the veteran had a psychiatric disorder that preexisted 
his military service.  In fact, the veteran told the June 
2002 VA examiner that he had had difficulty with a mental 
condition and nervousness since his teenage years and that he 
was first hospitalized at age 15 or 16.  Significantly, the 
examiner commented that it was rather likely that the 
veteran's difficulties were related to attempts as self-
treatment with his drug and alcohol use and the incipient 
psychotic thought disorder that likely began in his teens and 
was the cause for his initial and subsequent psychiatric 
hospital admissions.  Therefore, the Board finds such 
evidence to indicate that the veteran had a psychiatric 
disorder that clearly and unmistakably existed prior to 
service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed psychiatric 
disorder clearly and unmistakably preexisted service.  The 
Board must also determine whether the veteran's preexisting 
psychiatric disorder was aggravated during service.  To make 
this determination, the Board must consider the veteran's 
service medical records as well as evidence developed after 
service.  Although the Board acknowledges that the veteran 
did experience symptomatology during his period of service, 
the medical evidence of record does not indicate that the 
veteran's psychiatric disorder underwent a permanent increase 
in severity beyond the natural progress of the disability.  
In this regard, the Board finds it significant that the June 
2002 VA examiner opined that the veteran's mental condition 
was not aggravated beyond the normal progression and that it 
was likely that his behavior and actions would have been 
similar in whatever setting he happened to be in at that time 
of his life.  In fact, the examiner stated that the military 
may have actually lent the veteran some structure during a 
difficult time.  The Board finds this to be persuasive 
evidence when viewed in the context of the remaining evidence 
of record.  Therefore, the Board is of the opinion that there 
is clear and unmistakable evidence establishing that the 
veteran's preexisting psychiatric disorder did not 
chronically worsen or increase in severity during his period 
of service.  Therefore, the Board finds that his psychiatric 
disorder was not aggravated by service.  

Based on the foregoing, the Board finds the veteran's claimed 
psychiatric disorder clearly and unmistakably existed prior 
to service and that it was not aggravated by service; thus, 
the presumption of soundness is therefore rebutted.  38 
U.S.C.A. § 1111.  See also VAOPGCPREC 03-2003 (July 16, 
2003).  The Board finds further, that a discussion of whether 
the presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's acquired psychiatric 
disorder was not aggravated by service in order to conclude 
that there was a preexisting disorder.  VA's General Counsel 
found that such a finding would necessarily be sufficient to 
rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b).  Id.  The Board finds further that 
the evidence does not establish that that a preexisting 
psychosis was first manifest to a compensable degree within 
one year of service discharge such that presumptive service 
connection could be established.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for the veteran's acquired psychiatric disorder is 
not warranted.  Although the Board does not doubt the 
veteran's sincere belief that his current psychiatric 
disorder is related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation and absent a professional 
medical opinion linking the veteran's disorder to service, 
service connection cannot be granted. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


